Citation Nr: 1603701	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-32 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a variously diagnosed lung disability.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that the Veteran reported he is receiving Social Security Administration (SSA) disability benefits.  As a disability determination and medical records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information regarding the claims on appeal, attempts to secure them must be made.

Additionally, the Veteran is claiming service connection for diabetes mellitus, peripheral neuropathy of the lower extremities, a lung disability, a heart disability, and rheumatoid arthritis due to exposure to herbicides in service.  The Board notes that Veterans who have qualifying service are presumed to have such exposure, and, once such exposure is established, certain diseases (including type 2 diabetes mellitus and ischemic heart disease) are presumptively service connected.  Under the governing regulations, qualifying service includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam (e.g., its inland waterways).  See 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran contends that his ship, the U.S.S. Piedmont, anchored in DaNang harbor and that he additionally set foot on land in Vietnam, and alleges possible exposure as a result.

Until recently, VA had interpreted locations such as DaNang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as DaNang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in DaNang harbor from aerial spraying.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  Thus, the prior interpretation with respect to Da Nang harbor is invalid.  In light of the above, and considering the Veteran in this case explicitly alleges service in Da Nang harbor, the Board finds that the matter requires additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as DaNang harbor via the presumption of herbicide exposure.

Additionally, as noted above, the Veteran is claiming service connection for a variously diagnosed lung disability and a heart disability as due to exposure to herbicides, but he is also claiming service connection for a lung and heart disability due to an infection in service.   Specifically, he alleges that he contracted mononucleosis in service which caused him to get hepatitis and which then compromised his immune system and led to the development of these disabilities.  Regarding the claimed lung disability, on May 2011 VA examination, an examiner noted diagnoses of episodic episodes of shortness of breath, intermittent bronchitis with intermittent reactive airway disease with infrequent pneumonia and provided an opinion that such are unrelated to the Veteran's mononucleosis with hepatitis in service.  However, a review of the record reflects that the Veteran has also been diagnosed with upper respiratory infections throughout the pendency of the appeal.  Accordingly, an opinion as to whether his upper respiratory infections are reflective of a chronic lung disability and if so whether such are related to service is also necessary.  Further, in an October 2015 statement, the Veteran indicated that he is scheduled for a CT scan of his right lung on December 10, 2015.  As a copy of this report may contain pertinent information regarding the Veteran's current lung diagnoses, efforts should be made to obtain it.  

Regarding the claim of service connection for a heart disability, the May 2011 VA examiner indicated that a diagnosis of congestive heart failure was not substantiated; however, a review of the record indicates that valvular heart disease has been diagnosed.  An opinion as to whether this heart diagnosis is related to the Veteran's service, and specifically to an infection therein is necessary.

The Veteran also claims that he has rheumatoid arthritis due secondarily to hepatitis.  As the matter of service connection for hepatitis is currently being remanded, adjudication of this theory must be deferred pending resolution of the hepatitis claim.  Further, the Veteran has suggested that he has left shoulder and bilateral knee disabilities due to his rheumatoid arthritis.  As the matter of service connection for rheumatoid arthritis is currently being remanded, adjudication of the left shoulder and bilateral knee issues must be deferred pending resolution of the rheumatoid arthritis claim.

Finally, the Veteran alleges that he has bilateral knee disabilities that may also be due to wear and tear in service.  An opinion regarding this theory has not yet been provided.  Accordingly, a supplementary medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA copies of all medical records considered in connection with the Veteran's award of SSA disability benefits.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the disabilities on appeal, to specifically include a copy of the report from a December 10, 2015 CT scan of the Veteran's right lung.

3.  Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran's ship, the U.S.S. Piedmont, was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).  

Note that research from JSRRC indicates that the Veteran's ship was anchored in DaNang Harbor during the period June 30, 1972 to July 7, 1972.

4.  Please ascertain how close the U.S.S. Piedmont was to the shores of the Republic of Vietnam for the period from June 30, 1972 to July 7, 1972, and then make a finding for the record regarding whether the U.S.S. Piedmont was actually, or likely to have been, exposed to herbicides.

5.  Then, arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the likely etiology of any chronic lung disability manifested by upper respiratory infections.  The Veteran's entire record must be reviewed by the opinion provider.  Following review of the record, the opinion provider should respond to the following:

(a)  Does the Veteran suffer from a disability manifested by chronic upper respiratory infections?

(b)  If so, is it at least as likely as not (a 50% or greater probability) that such are related to the Veteran's service, to include due to an infection with mononucleosis therein?

The opinion provider must explain the rationale for all opinions.

6.  Then, arrange for a medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the likely etiology of his diagnosed valvular heart disease.  The Veteran's entire record must be reviewed by the opinion provider.  Following review of the record, the opinion provider should respond to the following:

Is the Veteran's valvular heart disease at least as likely as not (a 50% or greater probability) related to the Veteran's service, to include due to an infection with mononucleosis therein?

The opinion provider must explain the rationale for all opinions.

7.  Also arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine whether the Veteran's bilateral knee disabilities (the Veteran is shown to have degenerative arthritis of the knees) may be related to wear and tear of the joints from service.  The Veteran's entire record must be reviewed by the opinion provider.  Following review of the record, the opinion provider should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's bilateral knee disabilities are related to wear and tear of the joints from service?  

The Veteran indicates that he served as a crane operator during service.

The opinion provider must explain the rationale for all opinions.

8.  Arrange for any further development deemed indicated by the development ordered above, to include: (i) if exposure to herbicides is shown, obtain opinions regarding whether it is at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities, lung disability, heart disability, and/or rheumatoid arthritis may be due to such exposure; (ii) if rheumatoid arthritis is found to be service connected, obtain opinions as to whether it is at least as likely as not that a left shoulder disability and/or a bilateral knee disability is related to rheumatoid arthritis.

9.  Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




